            Case 1:21-cv-00177-AWI-SAB Document 7 Filed 03/01/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   DERRICK JOHNSON,                                     Case No. 1:21-cv-00177-SAB-HC

12                   Petitioner,                          FINDINGS AND RECOMMENDATION
                                                          RECOMMENDING DISMISSAL OF
13           v.                                           PETITION FOR WRIT OF HABEAS
                                                          CORPUS
14   STEVEN D. BARNES,
                                                          (ECF Nos. 1, 6)
15                   Respondent.
                                                          ORDER DIRECTING CLERK OF COURT
16                                                        TO RANDOMLY ASSIGN DISTRICT
                                                          JUDGE
17

18          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

19 pursuant to 28 U.S.C. § 2254.
20                                                   I.

21                                           BACKGROUND

22          On January 29, 2021, Petitioner commenced the instant proceeding by filing a petition for

23 writ of habeas corpus in the Sacramento Division of the United States District Court for the

24 Eastern District of California. (ECF No. 1). On February 3, 2021, the petition was transferred to

25 this Court. (ECF No. 3). On February 4, 2021, the Court received another petition that is almost

26 identical to the initial petition. (ECF No. 6).
27          Here, Petitioner challenges his conviction in King County Superior Court case number

28 18CM-0401 on the following grounds: (1) Petitioner’s conviction was incident to an illegal


                                                     1
                Case 1:21-cv-00177-AWI-SAB Document 7 Filed 03/01/21 Page 2 of 4


 1 arrest; (2) Petitioner was held to answer for a crime without presentment or indictment of a grand

 2 jury, in violation of the Fifth Amendment; and (3) as Petitioner has not been duly convicted, he

 3 is in custody in violation of the Thirteenth Amendment. (ECF No. 1 at 1–2; ECF No. 6 at 1–2).1

 4                                                            II.

 5                                                     DISCUSSION

 6              By statute, federal courts “shall entertain an application for a writ of habeas corpus in

 7 behalf of a person in custody pursuant to the judgment of a State court only on the ground that he

 8 is in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

 9 § 2254(a). “[T]he second use of ‘in custody’ in the statute requires literally that the person

10 applying for the writ is contending that he is ‘in custody’ in violation of the Constitution or other

11 federal laws.” Bailey v. Hill, 599 F.3d 976, 979 (9th Cir. 2010). See Dickerson v. United States,

12 530 U.S. 428, 439 n.3 (2000).

13              Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts

14 requires preliminary review of a habeas petition and allows a district court to dismiss a petition

15 before the respondent is ordered to file a response, if it “plainly appears from the petition and any

16 attached exhibits that the petitioner is not entitled to relief in the district court.” See McFarland v.

17 Scott, 512 U.S. 849, 856 (1994).

18              A. Unlawful Arrest

19              Petitioner appears to argue that he is entitled to habeas relief because his conviction

20 stemmed from an illegal arrest. However, it is an “established rule that illegal arrest or detention

21 does not void a subsequent conviction.” Gerstein v. Pugh, 420 U.S. 103, 119 (1975) (citing

22 Frisbie v. Collins, 342 U.S. 519 (1952); Ker v. Illinois, 119 U.S. 436 (1886)). See Rose v.

23 Mitchell, 443 U.S. 545, 576 (1979) (Stewart, J., concurring) (“It is well settled that deprivations

24 of constitutional rights that occur before trial are no bar to conviction unless there has been an

25 impact upon the trial itself. A conviction after trial . . . represents a break in the chain of events

26 which has preceded it in the criminal process.” (footnote, internal quotation marks, and citations
27 omitted)). Accordingly, Petitioner is not entitled to habeas relief on this ground.

28   1
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                               2
            Case 1:21-cv-00177-AWI-SAB Document 7 Filed 03/01/21 Page 3 of 4


 1          B. Right to Presentment or Indictment by Grand Jury

 2          Petitioner argues that he was held to answer for a crime without presentment or

 3 indictment of a grand jury, in violation of the Fifth Amendment. However, there is “no due

 4 process right to a grand jury indictment before criminal prosecution in state court.” Peterson v.

 5 California, 604 F.3d 1166, 1170 (9th Cir. 2010) (citing Hurtado v. California, 110 U.S. 516,

 6 534–35 (1884)). Accord Gautt v. Lewis, 489 F.3d 993, 1003 n.10 (9th Cir. 2007) (The “Fifth

 7 Amendment right to presentment or indictment by a grand jury . . . has not been incorporated

 8 into the Fourteenth Amendment so as to apply against the states.”); Stumpf v. Alaska, 78 F.

 9 App’x 19, 21 (9th Cir. 2003) (“Because the right to a grand jury has not been applied to the

10 states via the Fourteenth Amendment, Stumpf’s Fifth Amendment challenge to the grand jury

11 proceedings does not raise a question of federal law and is not cognizable on habeas review.”

12 (citation omitted)). Accordingly, Petitioner is not entitled to habeas relief on this ground.

13          C. Thirteenth Amendment

14          Lastly, Petitioner asserts that as he has not been duly convicted, he is in custody in

15 violation of the Thirteenth Amendment. The Thirteenth Amendment provides that “[n]either

16 slavery nor involuntary servitude, except as a punishment for crime whereof the part shall have

17 been duly convicted, shall exist within the United States, or any place subject to their

18 jurisdiction.” U.S. Const. amend. XIII. “Where a person is duly tried, convicted, sentenced, and

19 imprisoned for crime in accordance with law, no issue of peonage or involuntary servitude arises.
20 The Thirteenth Amendment has no application where a person is held to answer for a violation of

21 a penal statute.” Draper v. Rhay, 315 F.2d 193, 197 (9th Cir. 1963) (citations omitted). As set

22 forth above, illegal arrest does not void a subsequent conviction and there is no right to a grand

23 jury indictment before criminal prosecution in state court. Petitioner has not alleged facts which

24 refute that he was duly tried, convicted, sentenced, and imprisoned. Accordingly, Petitioner is

25 not entitled to habeas relief on this ground.

26 ///
27 ///

28 ///


                                                      3
            Case 1:21-cv-00177-AWI-SAB Document 7 Filed 03/01/21 Page 4 of 4


 1                                                  III.

 2                                RECOMMENDATION & ORDER

 3          Accordingly, the undersigned HEREBY RECOMMENDS that the petition for writ of

 4 habeas corpus be DISMISSED without leave to amend for failure to state a cognizable federal

 5 habeas claim. See Jarvis v. Nelson, 440 F.2d 13, 14 (9th Cir. 1971) (per curiam) (“[A] petition

 6 for habeas corpus should not be dismissed without leave to amend unless it appears that no

 7 tenable claim for relief can be pleaded were such leave granted.”).

 8          Further, the Clerk of Court is DIRECTED to randomly ASSIGN this action to a District

 9 Judge.

10          This Findings and Recommendation is submitted to the United States District Court

11 Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304

12 of the Local Rules of Practice for the United States District Court, Eastern District of California.

13 Within THIRTY (30) days after service of the Findings and Recommendation, Petitioner may

14 file written objections with the Court and serve a copy on all parties. Such a document should be

15 captioned “Objections to Magistrate Judge’s Findings and Recommendation.” The assigned

16 District Judge will then review the Magistrate Judge’s ruling pursuant to 28 U.S.C.

17 § 636(b)(1)(C). Petitioner is advised that failure to file objections within the specified time may

18 result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014)

19 (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
20
     IT IS SO ORDERED.
21

22 Dated:      March 1, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28


                                                     4
